          Case 1:19-cr-00893-LAK Document 36 Filed 06/26/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         June 26, 2020

BY ECF AND EMAIL
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     United States v. Donald Laguardia
                19 Cr. 893 (LAK)

Dear Judge Kaplan:

        The parties respectfully submit this letter in response to the Court’s inquiry during the June 17,
2020 status conference regarding the parties’ positions on waiving a jury trial. At this time, there is not
unanimous agreement to a non-jury trial.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney for the
                                                         Southern District of New York


                                                     By: __________________________
                                                         Daniel M. Loss
                                                         Assistant United States Attorney
                                                         (212) 637-6527

cc:     All Counsel of Record (by ECF)
